ACCEPTED
                                                                                                  03-14-00571-CR
                                                                                                          4066114
                                                                                         THIRD COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                              2/9/2015 8:56:35 AM
                                                                                                 JEFFREY D. KYLE
                                                                                                           CLERK




                                                                    FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
                                                             2/9/2015 8:56:35 AM
                       ALLISON PALMER           GEORGE E. McCREA
                                                               JEFFREY D. KYLE
                           51 ST & 119 TH DISTRICT ATTORNEYS         Clerk
                                      124 W. Beauregard
                                   San Angelo, Texas 76903
325/659-6583                                                             325/655-6116
325/658~6831   (Fax)


                                      February 9, 2015

Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Capitol Station
Austin, Texas 78711

Style: Raymond Medina, Appellant v. The State of Texas-Case # 03-14-00571-CR Trial
Court# B-13-0412-SA, 119th District Court

Dear Mr. Kyle:

         The State believes that the trial court ruled correctly in this case. With regard to
the Anders brief filed by Appellant, the State hereby notifies the Court that it will not
respond on the merits to the points raised and conceded by Appellant's brief. Please
file this letter response with the papers in the cause and bring it to the attention of the
appropriate members of the Court or its staff.

                                           Sincerely,




                                       ~~  Asst. District Attomey
                                           51 st Judicial District
                                           124 W Beauregard, Ste. B
                                           San Angelo, TX 76903
                                           (325) 659-6583
                                           (325) 658-6831 FAX
                                           TSB# 24060973
cc: Kelly J. Workman-Ellis